OPINION
PER CURIAM.
Antonio Martinez-Cruz appeals his conviction and sentence for illegal reentry after deportation for an aggravated felony in violation of 8 U.S.C.A. §§ 1326(a) and (b)(2) (West 1999). Counsel has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Counsel states there are no meritorious issues for appeal, but contends on Martinez Cruz’s behalf that the district court abused its discretion in sentencing him to forty-eight months of imprisonment, which was within the guideline range of forty-six to fifty-seven months. Although notified of his right to do so, Martinez-Cruz has not filed a pro se supplemental brief.
As Martinez-Cruz presents no challenge to the calculation of the guideline range but merely contends his sentence was too high within the correct range, we find he is not entitled to appellate review of his claim. See United States v. Jones, 18 F.3d 1145, 1150-51 (4th Cir.1994); United States v. Porter, 909 F.2d 789, 794 (4th Cir.1990). In addition, we have examined the entire record in this case in accordance with the requirements of Anders and find no meritorious issues for appeal. We therefore affirm Martinez Cruz’s conviction and sentence.
We deny counsel’s motion to withdraw at this time. This court requires that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review. If re*302quested by the client to do so, counsel should prepare a’timely petition for writ of certiorari, unless counsel believes that such a petition would be frivolous. In that case, counsel may move in this court for leave to withdraw from representation. Counsel’s motion must state that a copy thereof was served on the client. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.

Affirmed by unpublished PER CURIAM opinion.